Citation Nr: 9905373	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.

(The issues of entitlement to service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder and reimbursement or payment of the cost of 
unauthorized medical services are the subject of separate 
decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1947 and from July 1948 to June 1952.  

This is an appeal from a September 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Cleveland, Ohio, Committee on Waivers and Compromises, which 
denied entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  The basis for the 
decision was that there had been bad faith on the part of the 
veteran in creation of the overpayment by failing to promptly 
report his wife's wages.  The overpayment is in the amount of 
$2,838.  


FINDINGS OF FACT

1.  The veteran, who had been in receipt of improved 
disability pension benefits as a single veteran, notified the 
regional office that he had been married in November 1995.  
He asked that the necessary adjustments be made immediately.  

2.  In April 1996 the veteran reported that his wife had made 
some $25,000 in 1995.  He subsequently reported that from 
December 1995 to January 1996 his spouse had had wages of 
$2,083, and that from January 1996 to December 1996 she 
anticipated wages of $2,500.  

3.  In June 1996 the regional office terminated the veteran's 
award of improved disability pension effective in December 
1995 and the overpayment currently in issue resulted.

4.  The evidence does not establish that there was any 
willful intent on the veteran's part to obtain or retain VA 
benefits to which he was not entitled. 


CONCLUSION OF LAW

There was no bad faith on the part of the veteran in creation 
of the overpayment of improved disability pension benefits.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1991.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed with regard to the question of whether 
there was bad faith on the part of the veteran in creation of 
the overpayment.  

The record reflects that for many years the veteran had been 
in receipt of improved disability pension benefits as a 
single veteran.  In November 1995 the veteran notified the 
regional office that he had been married earlier that month.  
He asked that the necessary adjustments be made immediately. 

In a statement received on April 2, 1996 the veteran 
indicated that his wife had earned some $25,000 in 1995.  On 
an eligibility verification report received on  April 16, 
1996 the veteran indicated that during the annualized period 
from December 1995 to January 1996 his spouse had had wages 
of about $2,000 and for the next annualized period she 
expected wages of $2,500. 

In June 1996 the regional office terminated the veteran's 
award of improved disability pension effective in December 
1995 due to excess family income including his wife's wages.  
This action resulted in the overpayment in question.  The 
record reflects that the veteran and his spouse were divorced 
in May 1998 and his improved disability pension benefits were 
reinstated.  

In its September 1996 decision, the regional office Committee 
on Waivers and Compromises held that there had been bad faith 
on the part of the veteran in creation of the overpayment by 
failing to promptly report the wages of his spouse.  
Accordingly, his request for waiver of recovery of the 
indebtedness was denied.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).  

Bad faith generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  
38 C.F.R. § 1.965.  The burden of proof to establish bad 
faith lies solely with the VA.  

The veteran had been in receipt of improved disability 
pension benefits as a single veteran with his award being 
based on his Social Security benefits.  However, in November 
1995 the veteran reported he was married and he provided 
information in April 1996 that she had had earnings of some 
$25,000 in 1995 with continued earnings anticipated for 1996.  
Accordingly, in June 1996 the regional office terminated the 
veteran's award of improved disability pension effective in 
December 1995 due to excess family income with the resulting 
overpayment in his account.  

The veteran had been informed on a number of occasions that 
the rate of pension paid depended in part upon the amount of 
his family income and he had been asked to immediately report 
any change in family income to the VA.  Although the veteran 
was married in November 1995, he did not report the wages of 
his spouse to the VA until April 1996, several months later.  
Thus, there was some fault on the part of the veteran in 
creation of the overpayment by failing to report the wages of 
his spouse at an earlier date.  However, the veteran did 
report his marriage very quickly and ask that all necessary 
adjustments be made.  The RO apparently assumed that his 
spouse had no income and simply let his award continue; it is 
not even apparent that his award was adjusted to reflect the 
addition of a dependent.  The veteran did report his spouse's 
wages only some five months after they were married and even 
before he submitted the eligibility verification report in 
April 1996.  Although the veteran could have reported the 
wages of his spouse more promptly, the record in the Board's 
opinion does not establish that there was any willful intent 
on his part to obtain or retain VA benefits to which he was 
not entitled.  Thus, the Board concludes that there was no 
bad faith on the part of the veteran in creation of the 
overpayment and his request for recovery of the overpayment 
is not barred on that basis.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.  In arriving at its decision in this regard the 
Board has resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107.


ORDER

The appeal for entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits is not 
barred on the basis of bad faith.  The appeal is granted to 
this extent.


REMAND

Since the Board has found that there was no bad faith on the 
part of the veteran in creation of the overpayment, the 
remaining question for consideration is whether recovery of 
the indebtedness would be against the principle of equity and 
good conscience.  In this regard, the Board notes that the 
only financial status report of record is that submitted by 
the veteran in July 1996, at which time the combined income 
of the veteran and his spouse was some $2,000 per month.  As 
noted previously, the veteran and his spouse were divorced in 
May 1998 and the only income reported by him on his August 
1998 eligibility verification report was his Social Security 
benefits of $614 per month.  The Board believes that up-to-
date financial information from the veteran would be 
desirable and the case is REMANDED for the following action:

1.  The veteran should be asked to 
complete and return a financial status 
report (VA Form 20-5655) reflecting his 
current monthly income from all sources, 
expenses, assets and debts.  That 
information should then be associated 
with the claims file.

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  


When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 4 -


